DETAILED ACTION
Applicant’s arguments with respect to claim(s) 1-4,8-11,14-16,26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 14-16,26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Reg. G “Modeling and Calibration of automated zoom lenses” Ph.D. Dissertation, Camegie Mellon University(189 Pages) (January 1994) ( the reference is in the IDS filed on 01/13/2020) in view of STERN (US 2017/0134620 A1), and further in view of IKEDA (US 2020/0021727 A1).

 	As of Claim 1: Wilson teaches a method of operating a digital camera, comprising: generating a plurality of image frames of an object at respective focus distances relative to the digital camera (5.8,6.3.1-6.3.4); and determining for each of the plurality of image frames and within the digital camera, at least one intrinsic characteristic of the digital camera using a model of the digital camera that maps the focus distance of the corresponding image frame to the at least one intrinsic characteristic(5.8,6.3.1-6.3.4).
Wilson does not explicitly teach “wherein the model of the digital camera is stored in memory within the digital camera so that said determining can be performed in real time as the plurality of image frames are generated " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by STERN. In particular, STERN teaches wherein the model of the digital camera is stored in memory within the digital camera so that said determining can be performed in real time as the plurality of image frames are generated (i.e., see ¶¶0039-0042) as recited in present claimed invention.
In view of the above, having the system of Wilson and given the well-established teaching of STERN, Therefore, it would have been obvious to one of ordinary skill in the r before the effective filing date of the claimed invention (AIA ) to modify the system of Wilson as taught by STERN, since STERN state that such modification would allow easy access of the map from the lookup table to perform the breathing correction model (See STERN ¶0003).

 	Wilson in view of STERN does not explicitly teach the model comprises a first model that maps focus distances associated with the plurality of image frames to effective focal lengths of the digital camera, and a second model that maps the effective focal lengths to the at least one intrinsic characteristic.
IKEDA further teaches the model comprises a first model that maps focus distances associated with the plurality of image frames to effective focal lengths of the digital camera, and a second model that maps the effective focal lengths to the at least one intrinsic characteristic (the effecitve focal length has not been defined clearly in this limiation. The dual-methodology of modleing after capturing an image and mapping the focal length to one intrinic parameter is disclosed in  ¶¶0047-0049,58-66,68,0074-0079,0091-0103).
In view of the above, having the system of Wilson in view of STERN and given the well-established teaching of IKEDA, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Wilson in view of STERN as taught by IKEDA, since IKEDA state that such modification would allow the internal parameter is able to be easily estimated without the need for a user's operation or prerequisite knowledge of a projection scheme (See IKEDA ¶0117).

 	As of Claim 2:  Wilson in view of STERN in view of IKEDA further teaches the effective focal lengths determined for the plurality of image frames are unequal (IKEDA ¶¶0047-0049,58-66,68,0074-0079,0091-0103; Wilson 5.8,6.3.1-6.3.4).

 	As of Claim 3: Wilson in view of STERN in view of IKEDA further teaches the digital camera comprises a lens having a nominal focal length (Wilson 5.8,6.3.1-6.3.4); and wherein the effective focal lengths determined for at least some of the plurality of image frames are unequal to the nominal focal length; and wherein at least one of the first and second models is a linear model (IKEDA ¶¶0047-0049,58-66,68,0074-0079,0091-0103; Wilson 5.8,6.3.1-6.3.4).

 	As of Claim 4: Wilson in view of STERN in view of IKEDA further teaches each of the plurality of image frames is generated when a fixed or zoom lens within the digital camera is set to a nominal focal length; and wherein the effective focal lengths determined for at least some of the plurality of image frames are unequal to the nominal focal length (IKEDA ¶¶0047-0049,58-66,68,0074-0079,0091-0103; Wilson 5.8,6.3.1-6.3.4).

 	As of Claim 8: Wilson in view of STERN in view of IKEDA further teaches the at least one intrinsic characteristic is selected from a group consisting of a radial distortion parameter, a tangential/skewing distortion parameter and a principal point parameter (Wilson 5.8,6.3.1-6.3.4).

 	As of Claim 9:Wilson teaches an image processing device, comprising: configured to cause the image processing device to: generate a plurality of image frames of an object at respective focus distances relative to the image processing device (5.8,6.3.1-6.3.4); and determine, for each of the plurality of image frames, at least one intrinsic characteristic (Calibration is interpreted as intrinsic characteristics) of the image processing device using a model of the image processing device that maps the focus distance of the corresponding image frame to the at least one intrinsic characteristic (5.8,6.3.1-6.3.4.)
Wilson does not explicitly teach “a microprocessor; and, said image processing program code comprising microprocessor-readable program code " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by STERN. In particular, STERN teaches a microprocessor; and, said image processing 
In view of the above, having the system of Wilson and given the well-established teaching of STERN, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the system of Wilson as taught by STERN, since STERN state that such modification would allow easy access of the map from the lookup table to perform the breathing correction model (See STERN ¶0003).
 	Wilson in view of STERN does not explicitly teach said model comprising a first model that maps focus distances associated with the plurality of image frames to effective focal lengths of the digital camera, and a second model that maps the effective focal lengths to the at least one intrinsic characteristic.
	IKEDA further teaches said model comprising a first model that maps focus distances associated with the plurality of image frames to effective focal lengths of the digital camera, and a second model that maps the effective focal lengths to the at least one intrinsic characteristic
 (the effecitve focal length has not been defined clearly in this limiation. The dual-methodology of modleing after capturing an image and mapping the focal length to one intrinic parameter is disclosed in  ¶¶0047-0049,58-66,68,0074-0079,0091-0103).
In view of the above, having the system of Wilson in view of STERN and given the well-established teaching of IKEDA, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Wilson in view of STERN as taught by IKEDA, since IKEDA state that such modification would allow the internal parameter is able to be easily estimated without the need for a user's operation or prerequisite knowledge of a projection scheme (See IKEDA ¶0117).

 	As of Claim 10: Wilson in view of STERN in view of IKEDA further teaches each of the plurality of image frames is generated when a lens within the image processing device is set to a nominal focal length (5.2-5.4); and wherein the effective focal lengths determined for at least some of the plurality of image frames are unequal to the nominal focal length (Wilson 5.2-5.4).

 	As of Claim 11: Wilson in view of STERN in view of IKEDA further teaches the at least one intrinsic characteristic is selected from a group consisting of, a radial distortion parameter, a tangential distortion parameter and a principal point parameter and wherein at least one of the first and second models is a linear model  (IKEDA ¶¶0076,0077,0094. Also. 0047-0049,58-66,68,0074-0079,0091-0103; Wilson 5.8,6.3.1-6.3.4).

 	As of Claim 14: Wilson teaches a device, comprising: a body having a digital camera therein with a fixed or variable focal length lens, an image sensor optically coupled to the lens, configured to: generate a plurality of image frames of an object at respective focus distances relative to the handheld cellular device (5.8,6.3.1-6.3.4); and determine, for each of the plurality of image frames, at least one intrinsic characteristic of the digital camera using a model of the digital camera that maps the focus distance of the corresponding image frame to the at least one intrinsic characteristic (5.8,6.3.1-6.3.4)
Wilson does not explicitly teach “a handheld cellular device (¶¶0034); a microprocessor and at least one memory having image processing program code therein that is readable by the microprocessor and executable therein, said microprocessor and said image processing program code collectively " as recited in present claimed invention.
STERN. In particular, STERN teaches a handheld cellular device; a microprocessor; and, said image processing program code comprising microprocessor-readable program code (i.e., see ¶¶0039-0042) as recited in present claimed invention.
In view of the above, having the system of Wilson and given the well-established teaching of STERN, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Wilson as taught by STERN, since STERN state that such modification would allow easy access of the map from the lookup table to perform the breathing correction model (See STERN ¶0003).
 	Wilson in view of STERN does not explicitly teach said model comprising a first model that maps focus distances associated with the plurality of image frames to effective focal lengths of the digital camera, and a second model that maps the effective focal lengths to the at least one intrinsic characteristic.
	IKEDA further teaches said model comprising a first model that maps focus distances associated with the plurality of image frames to effective focal lengths of the digital camera, and a second model that maps the effective focal lengths to the at least one intrinsic characteristic
 (the effecitve focal length has not been defined clearly in this limiation. The dual-methodology of modleing after capturing an image and mapping the focal length to one intrinic parameter is disclosed in  ¶¶0047-0049,58-66,68,0074-0079,0091-0103).
In view of the above, having the system of Wilson in view of STERN and given the well-established teaching of IKEDA, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the system of Wilson in view of STERN as taught by IKEDA, since IKEDA state that such modification would allow the internal parameter is able to IKEDA ¶0117).

	As of Claim 15: Wilson in view of STERN in view of IKEDA further teaches each of the plurality of image frames is generated when the lens is set to a nominal focal length; and wherein the effective focal lengths (Wilson 5.2-5.4) determined for at least some of the plurality of image frames are unequal to the nominal focal length (Wilson 5.8,6.3.1-6.3.4).

 	As of Claim 16: Wilson in view of STERN in view of IKEDA further teaches the model of the digital camera is stored in memory within the handheld cellular device (STERN ¶¶0034) so that operations to determine the at least one intrinsic characteristic can be performed in real time as the plurality of image frames are generated and wherein at least one of the first and second models is a linear model (IKEDA ¶¶0047-0049,58-66,68,0074-0079,0091-0103; Wilson 5.8,6.3.1-6.3.4).
 	As of Claim 26: Wilson in view of STERN in view of IKEDA further teaches the first model is in the form of a first linear relationship as: yi = mixi + bi, where yi designates the effective focal length, xi designates the focus distance, mi designates a slope of the first linear relationship and bi is a first constant (IKEDA ¶¶0047-0049,58-66,68,0074-0079,0091-0103; Wilson 5.8,6.3.1-6.3.4).

 	As of Claim 27: Wilson in view of STERN in view of IKEDA further teaches the second model is in the form of a second linear relationship as: y2 = m2y1 + b2, where y2 designates the distortion parameter, yi designates the effective focal length, m2 designates a slope of the second linear relationship and b2 is a second constant (The formula in this IKEDA ¶¶0034-0035,60-61,76,0089-0095,0107-0113).
  
 	As of Claim 28: Wilson in view of STERN in view of IKEDA further teaches the first model is in the form of a first linear relationship, and the second model is in the form of a second linear relationship (The formula in this limitation is a standard linear equation with a slope and intercept. It is captured by IKEDA ¶¶0034-0035,60-61,76,0089-0095,0107-0113).


 	As of Claim 29: Wilson in view of STERN in view of IKEDA further teaches the first model is in the form of a first linear relationship as: y1 = mixi + bi, where y1 designates the effective focal length, xi designates the focus distance, mi designates a slope of the first linear relationship and bi is a first constant; and wherein the second model is in the form of a second linear relationship as: y2 = m2y1 + b2, where y2 designates the distortion parameter, y1 designates the effective focal length, m2 designates a slope of the second linear relationship and b2 is a second constant (The formula in this limitation is a standard linear equation with a slope and intercept. It is captured by IKEDA ¶¶0034-0035,60-61,76,0089-0095,0107-0113).

 	As of Claim 30: Wilson in view of STERN in view of IKEDA further teaches the first model is in the form of a first linear relationship as: y1 = mixi + bi, where y1 designates the effective focal length, xi designates the focus distance, mi designates a slope of the first linear relationship and bi is a first constant; and wherein the second model is in the form of a second linear relationship as: y2 = m2y1 + b2, where y2 designates the distortion parameter, y1 designates the effective focal length, m2 designates a slope of the second linear relationship and IKEDA ¶¶0034-0035,60-61,76,0089-0095,0107-0113).


NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697